DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15 and 20 are currently pending. Claims 15 and 20 are rejected. 
A Final Rejection was given for the instant application on March 26, 2021. In response, Applicant has filed a Notice of Appeal followed by an Appeal Brief on August 20, 2021. The Board issued a decision on June 21, 2022 designating a new grounds of rejection. In response, Applicant may reopen prosecution before the Examiner by submitting an appropriate amendment or request rehearing before the Board (see MPEP 1214.01). Applicant has chosen to reopen prosecution before the Examiner by filing amendments on July 19, 2022. The Board’s decision will be treated as nonfinal, thus this current rejection is considered final. If Applicant desires review by the Board again, a new appeal must be submitted.  
Response to Arguments
Applicant’s arguments, see Pg. 6-7 of the response, filed July 19, 2022, with respect to the 35 U.S.C. 112(b) rejections of Claims 15, 20 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of Claims 15, 20 have been withdrawn. 
Applicant’s amendment and arguments are believed to sufficiently overcome the rejection by the Board regarding the positioning of the scalloping. However, the amendments introduce additional issues detailed in the rejection below. 
Applicant notes the amendments to be corrections to errors. MPEP 2163.07, II states to correct an obvious error in a fashion that does not constitute new matter, not only does one of ordinary skill must recognize the existence of the error, but also the appropriate correction. Neither is present in the amendments to the drawings. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2021, July 12, 2022, and July 28, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on July 19, 2022. These drawings are not acceptable.
Regarding the drawings filed July 19, 2022, the amendments to Figure 5 are considered unclear and/or new matter. Specifically,
(1) the outline on the “right” of the scalloped portion has been changed in geometry. The previous drawing had a more rounded geometry. The amended version has a sharper geometry and follows a different path. The difference in shape is considered new matter. 
(2) the amendment makes it unclear if the portion (132) is on a surface and goes through to the other surface of the platform, or on a surface and goes only part way. The previous drawing made clear the entirety of (132) was intended to be removed during the scallop process. This is noted by the clear edge formed discussed in point (1) above. The amended drawing makes it unclear if the scallop is intended to go from the radially inner surface of the platform (surface of the platform that faces the airfoil 124 and is visible in Figure 5) all the way to the radially outer surface of the platform (surface radially opposite radially inner surface), or just be on the radially inner surface of the platform and extending part way towards the radially outer surface. The latter would be considered new matter. 
See also the annotated comparisons below with the old drawings on the right and the new on the left. 

    PNG
    media_image1.png
    380
    1289
    media_image1.png
    Greyscale

Specification
The amendment filed July 19, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment to the Specification relates to the drawings filed on July 19, 2022. As noted above, the drawings filed were deemed not acceptable for containing new matter. Therefore, subject matter related to the new drawings is considered new matter as well. For point (2) particularly, the amended Specification notes the “dotted line” helps “make it clear that the scalloping is on a radially outer surface of the platform”. However, the dotted line appears on a radially inner surface of the platform. The only way for the dotted line a shown to make clear that the scalloping is on the radially outer surface is for the entirety of portion (132) to be removed. As noted in the drawing objection above, the drawings are unclear if the entirety of portion (132) is removed or if portion (132) is only removed part way to the radially outer surface. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis et al. (US 2013/0192200 A1), hereinafter Kupratis, in view of Quinn et al. (US 5,785,498 A), hereinafter Quinn, and Chouhan et al. (US 2013/0189106 A1), hereinafter Chouhan. 
Regarding Claim 15, Figure 1 of Kupratis teaches a gas turbine engine comprising: a fan rotor having blades (42) with an outer diameter, said fan rotor having less than or equal to 26 fan blades; said fan rotor driven by a fan drive turbine (of section 46, hereinafter 46) through a gear reduction (48), said fan drive turbine (46) having a plurality of stages of blades, said gear reduction having a gear ratio greater than 2.3:1, and said fan rotor delivering air into a bypass duct as bypass air (B), and into a duct leading to a compressor rotor as core air (C), and a ratio of bypass air to said core air being greater than about 10:1; an upstream turbine rotor (of section 54, hereinafter 54) upstream of said fan drive turbine (46) and driving a compressor rotor (of section 52, hereinafter 52), and said upstream turbine rotor (54) having two stages, and said fan drive turbine rotor (46) having three stages [0041-0045, 0049, 0054]. See also the embodiment of Figure 2 for a specific example of an upstream turbine rotor (54) with two stages and a fan drive turbine rotor (46) with three stages. Said turbine blades in at least one stage of said fan drive turbine rotor (46) being provided with cooling air [0075]. Wherein a first area (Ahpt) is defined at a downstream end of said upstream turbine rotor (54), and a second area (Alpt) is defined at a downstream end of said fan drive turbine rotor (46), said upstream turbine rotor (54) rotating at a first speed (Vhpt) and said fan drive turbine rotor (46) rotating at a second speed (Vlpt), and a first performance quantity (PQhpt) of said upstream turbine rotor (54) being defined by said first area (Ahpt) multiplied by said first speed (Vhpt) squared and a second performance quantity (PQlpt) of said fan drive turbine rotor (46) being defined by said second area (Alpt) multiplied by said second speed (Vlpt) squared, and said first performance quantity (PQhpt) is less than said second performance quantity (PQlpt) [0082-0086]. Kupratis teaches wherein said second performance quantity (PQlpt) being 57805157673.9 (RPM in)2, which is within the claimed range of greater than or equal to at least 5.0 times 10 squared (RPM in)2 [0085]. Therefore, Kupratis anticipates the claimed range. The claimed ranges of gear ratio greater than or equal to 3.06:1 and bypass air to said core air ratio greater than or equal to 12:1 lie within the taught ranges of a gear ratio greater than about 2.3:1 and a bypass ratio greater than about 10:1. According to MPEP 2144.05, I, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Therefore, arriving at the claimed ranges, which lie within those taught by Kupratis, would have been obvious to one of ordinary skill in the art. 
Kupratis is silent regarding the exact diameter of the fan. However, the claimed fan size would have been obvious in view of Quinn. 
 Quinn teaches that high thrust engines are designed and built with fan diameters ranging in size from about 100 inches to 124 inches. The longer fan blades are one of the features that help contribute to an increased efficiency (Col. 1, Lines 35-39). Therefore, not only is the typical use of a diameter of 100 inches to 124 inches known in the art, the diameter also benefits the efficiency of the engine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Kupratis such that the outer diameter of the blades have a diameter of 100 inches to 124 inches as suggested by Quinn, since this is the known size of fan blades used in high thrust engines and provides the benefit of improved efficiency. The range of 100 inches to 124 inches is within the claimed range of greater than or equal to 77 inches and less than or equal to 135 inches, therefore the claimed range is met by the combination of Kupratis-Quinn. 
Kupratis and Quinn do not expressly teach at least one stage of said fan drive turbine rotor having a radially outer platform provided with scalloping to reduce the weight of said turbine blades in said at least one stage, said scalloping is provided on a radially outer surface, and at a trailing edge of said radially outer platform as claimed. However, the platform and scalloping would have been obvious in view of Chouhan. 
Figure 2 of Chouhan teaches at least one stage of a fan drive turbine rotor (of 18) having a radially outer platform (50). Figures 5-8 show embodiments with said radially outer platform (50) being provided with scalloping to reduce the weight of said turbine blades (22) in said at least one stage, said scalloping provided on a radially outer surface, and at a trailing edge (156) of said radially outer platform (50) [0036]. It is noted that the radially outer surface is included in the whole of the trailing edge portion, which is scalloped. In other words, the scalloping is considered satisfying the broadest reasonable interpretation of being “on a radially outer surface” since the surface is part of what is removed. The platform (called tip shroud) helps meet performance requirements by reducing leakage, but may cause elevated stress [0002]. Scalloping provided helps reduce the weight of the shroud while still maintaining the shroud’s function, improving the performance of the turbine while reducing centrifugal loading, resulting in improved efficiency [0037]. 
It would have been obvious to one of ordinary skill in the art to further modify the turbine taught by Kupratis-Quinn such that at least one stage of said fan drive turbine rotor has a radially outer platform with scalloping provided on a radially outer surface, and at a trailing edge of said radially outer platform as suggested by Chouhan, to provide the benefits of reducing leakage with the shroud and reducing centrifugal loading with the scalloping to improve overall efficiency. 
Kupratis teaches wherein said gas turbine engine is for use on an aircraft [0049]. 
Kupratis is silent regarding how many aisles the aircraft has. 
However, since the engine is capable for use on an aircraft in general, it is expected for the engine to be capable of use on a single aisle aircraft. The engine taught by Kupratis-Quinn-Chouhan meets all the claimed structure of the gas turbine engine. The claim merely recites the intended use of the turbine engine on a single aisle aircraft and does not further distinguish the structure of the claimed engine from the engine taught by Kupratis-Quinn-Chouhan.  
Regarding Claim 20, Kupratis, Quinn, and Chouhan teach the gas turbine engine as set forth in Claim 15. 
Kupratis teaches wherein said at least one stage of said fan drive turbine (46) includes all three stages, as noted by the general teaching of cooling in paragraph [0075]. 
Furthermore, for purposes of expediting prosecution, if it is assumed that the teachings are silent regarding the applicability to all stages, paragraph [0075] of Kupratis notes that having one of the stages being provided with cooling air results in the benefits of increased efficiency due to the improved thermal properties. One of ordinary skill would recognize providing improved thermal properties to additional stages would provide an even greater increased efficiency. Similarly, regarding the teaching of the platform and scalloping by Chouhan, paragraph [0019] notes the plural turbine blades (22), one set for each stage, having the improvement. As seen in Figure 1, there are three annotations of (22), signaling three stages. Therefore, the teaching of reducing leakage and centrifugal loading for better efficiency noted in paragraph [0037] is not limited to just a single stage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the gas turbine engine taught by Kupratis-Quinn-Chouhan such that said at least one stage includes all three stages as suggested by Kupratis and Chouhan, to provide the benefits of improved thermal properties (noted in Kupratis) and performance (noted in Chouhan) to all stages of the engine for better efficiency. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745